Citation Nr: 1126775	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  He is the recipient of the Combat Action Ribbon.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective February 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action on the claim by the agency of original jurisdiction (AOJ) is required, even though such action will further delay an appropriate decision on the claim on appeal. 

The Board notes that the AOJ last issued a supplemental statement of the case (SSOC) in July 2008.  However, since that time VA outpatient treatment records from April 2009 to May 2010, a June 2010 VA examination report, and a packet of submitted documents from the Veteran, received in December 2009, have been added to the claims file.  No SSOC was issued by the AOJ after receipt of such evidence.  Nor has the Veteran waived initial AOJ consideration.   Thus the case must be remanded for the issuance of a SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to the July 2008 SSOC) and legal authority.  

2. If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


